Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrance Henderson appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Henderson v. Virginia, No. 7:06-cv-408-GEC-MFU, 2007 WL 2781722 (W.D. Va. Sept. 21, 2007). We dispense with oral argument because the facts and legal con*265tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.